Dated: October 17, 2018.
   &HUWLILFDWHRI*RRG6WDQGLQJ
                              DQG
        1R'LVFLSOLQDU\+LVWRU\
                 8QLWHG6WDWHV'LVWULFW&RXUW
                    'LVWULFWRI&RORUDGR

 ,-HIIUH\3&ROZHOO&OHUNRIWKH8QLWHG6WDWHV'LVWULFW&RXUW
                    '2+(5(%<&(57,)<


             7+(5(6$0%(9,/$&48$

            ZDVDGPLWWHGWRSUDFWLFHLQWKLVFRXUWRQ
                         0D\
      DQGLVLQJRRGVWDQGLQJZLWKQRGLVFLSOLQDU\KLVWRU\




'DWHG2FWREHU
                                -HIIUH\3&ROZHOO&OHUN
                                         Office of the Clerk
                        United States Court of Appeals for the Ninth Circuit
                                       Post Office Box 193939
                                San Francisco, California 94119-3939
                                            415-355-8000
Molly C. Dwyer
Clerk of Court



                            Certificate of Good Standing

                 I, Molly Dwyer, Clerk of this Court, certify that Theresa Marie Bevilacqua

       was duly admitted to practice in this Court on January 20, 2011 and is in good

       standing in this Court.



                        Dated at San Francisco, California on October 16, 2018.




                 Clerk of the United States Circuit Court of Appeals for the Ninth Circuit
